Per Curiam.
The respondent, mother, has instituted an action in the Superior Court of Guilford County for alimony without divorce and for the custody of the child as prescribed by G.S. 50-16. The Guilford Superior Court appears to have acquired jurisdiction of the child as well as of both its parents unless the habeas corpus writ previously issued by the Superior Court of Randolph County has prevented the Superior Court of Guilford County from acquiring jurisdiction of the child and the right to determine its custody. Prior to the 1953 amendment, to G.S. 50-16, custody could not be determined in an action for alimony without divorce.
The amendments to G.S. 50-16 entered in 1953 and 1955 have been discussed in many decisions of this Court. Murphy v. Murphy, 261 N.C. 95, 134 S.E. 2d 148; Blankenship v. Blankenship, 256 N.C. 638, 124 S.E. 2d 857; Cox v. Cox, 246 N.C. 528, 98 S.E. 2d 879. Some doubts have arisen whether under the facts of this case the custody of the child should be determined under the habeas corpus writ or in the mother’s alimony and custody action. However, in this particular case, Judge Gambill’s order of transfer will enable the court to hear the two proceedings together. The welfare of the child, the rights and liabilities of its parents are the same whether the inquiries are made under the writ or as a concomitant part of the alimony and custody hearing. With this background we conclude Judge Gam-bill’s order should be
Affirmed.
Moore, J., not sitting.